DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 05/08/2019.
Claims 21-40 are pending while claims 1-20 are canceled.
Claims 21-40 are examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 21-28 are directed to a computer-implemented method (Process).  Claims 29-35 are directed to a computer program product, comprising: a non-transitory computer-readable storage (Article of Manufacture).  Claims 36-40 are directed to a system (Machine).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite user verification for a transaction, which is an abstract idea.  Specifically, the claims recite "transmitting identifier associated with the merchant; receiving a transaction token from a user computing device associated with a particular user and a particular user account; displaying a challenge to a merchant operator; receiving an input of a challenge response to the displayed challenge provided by the particular user; displaying, to the merchant operator, one or more user accounts of the plurality of user accounts that are associated with the received challenge response; receiving an input providing a selection of a particular user account from the one or more user accounts; and communicating, to a payment processing, a transaction request, the transaction request comprising transaction details and the transaction token associated with the particular user account," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite act of commercial interactions between consumers and merchant attendants during purchase transaction and confirming of the consumer by the merchant attendant before transaction request is transmitted to a payment processor for the transaction.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a merchant system computing device,” “a beacon, wherein the beacon comprises an identifier,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a merchant system computing device,” “a beacon, wherein the beacon comprises an identifier,” performs the steps or functions of " transmitting identifier associated with the merchant; receiving a transaction token from a user computing device associated with a particular user and a particular user account; displaying a challenge to a merchant operator; receiving an input of a challenge response to the displayed challenge provided by the particular user; displaying, to the merchant operator, one or more user accounts of the plurality of user accounts that are associated with the received challenge response; receiving an input providing a selection of a particular user account from the one or more user accounts; and communicating, to a payment processing, a transaction request, the transaction request comprising transaction details and the transaction token associated with the particular user account.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “by a merchant system computing device,” “a beacon, wherein the beacon comprises an identifier,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user verification for a transaction.  As discussed above, taking the claim elements separately, the “by a merchant system computing device,” “a beacon, wherein the beacon comprises an identifier,” performs the steps or functions of " transmitting identifier associated with the merchant; receiving a transaction token from a user computing device associated with a particular user and a particular user account; displaying a challenge to a merchant operator; receiving an input of a challenge response to the displayed challenge provided by the particular user; displaying, to the merchant operator, one or more user accounts of the plurality of user accounts that are associated with the received challenge response; receiving an input providing a selection of a particular user account from the one or more user accounts; and communicating, to a payment processing, a transaction request, the transaction request comprising transaction details and the transaction token associated with the particular user account."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of user verification for a transaction.  Therefore, the use of these additional elements does no 
Dependent claims 22-28, 30-35 and 37-40 further describe the abstract idea of user verification for a transaction.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 26-31, 33-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (US 2015/0373762) in view of Weiss (US 2009/0292641).
With respect to claims 21, 29 and 36, Raj discloses computer-implemented method, a computer program product and a system to conduct hands-free transactions based on challenge responses, comprising:
a storage device; a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon that when executed by a computer cause the computer to conduct hands-free transactions, the computer-executable program instructions comprising instructions and a processor communicatively coupled to the 
transmitting a beacon, wherein the beacon comprises an identifier associated with the merchant system computing device (Fig. 1; Pars. 43-44, 48, 62);
receiving a transaction token from a user computing device associated with a particular user and a particular user account (Figs. 2-3, 12; Pars. 57-58, 67, 83);
communicating, to a payment processing system, a transaction request, the transaction request comprising transaction details and the transaction token associated with the particular user account (Pars. 32, 41, 71, 75).
Raj does not specifically disclose displaying a challenge to a merchant system operator; receiving an input of a challenge response to the displayed challenge provided by the particular user; displaying, to the merchant system operator, one or more user accounts of the plurality of user accounts that are associated with the received challenge response; receiving an input providing a selection of a particular user account from the one or more user accounts.  Weiss discloses displaying a challenge (picture) to a merchant system operator; receiving an input of a challenge response to the displayed challenge provided by the particular user (Pars. 211, 254, 270, 284); displaying, to the merchant system operator, one or more user accounts of the plurality of user accounts that are associated with the received challenge response; receiving an input providing a selection of a particular user account from the one or more user accounts (Pars. 270-271).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the displaying, on a user interface, transaction Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 22, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Raj discloses by the user computing device,
receiving the beacon from the merchant system computing device (Figs. 1-9; Pars. 7, 43-45, 47-49);
extracting the identifier from the beacon (Figs. 2-9, 11; Pars. 44, 47, 62);
approving the merchant system computing device based on a comparison of the extracted identifier with merchant data stored on the user computing device (Figs. 2-9; Pars. 34, 48-49, 62, 72-73, 78-79); 
in response to the approval of the merchant system computing device, generating the transaction token (Fig. 1-9; Pars. 57, 67); and 
transmitting the transaction token to the merchant system computing device (Fig. 1-9; Pars. 57, 67).
With respect to claims 23, 30 and 37, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Weiss discloses wherein the transaction token comprises a picture of the particular user (Figs. 21, 28; Pars. 32, 177, 211, 226, 236, 270).
With respect to claims 24, 31 and 38, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Weiss discloses wherein the input received by the merchant system computing device is based on a selection of the particular user account based on the picture of the particular user (Pars. 270-271).
With respect to claims 26 and 33, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Weiss discloses wherein the challenge response comprises a configured challenge response that is associated with the particular user account (Pars. 167, 217, 270-271).
With respect to claims 27, 34 and 40, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Weiss discloses wherein the merchant system computing device receives an input of the selection of the particular user account via a user interface on the merchant system computing device (Pars. 211, 217, 270-271, 284-285).
With respect to claims 28 and 35, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Raj discloses wherein the transaction token represents an authorization to conduct the transaction between the merchant system computing device and the particular user account (Par. 33, 33, 57).

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (US 2015/0373762), Weiss (US 2009/0292641) in view of Johri (US 2012/0310743).
With respect to claims 25, 32 and 39, Raj in view of Weiss disclose all the limitation as described above.
Neither Raj nor Weiss explicitly disclose wherein the challenge response comprises initials of the particular user that are associated with the particular user account or a configured challenge response that is associated with the particular user account.
However, Johri discloses wherein the challenge response comprises initials of the particular user that are associated with the particular user account or a configured challenge response that is associated with the particular user account (Figs. 2-4A; Pars. 76, 101-104, 145).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the picture of the consumer in a transaction displayed to the store clerk (Par. 284) of Raj, Weiss in view of wherein the challenge response comprises initials of the particular user that are associated with the particular user account or a configured challenge response that is associated with the particular user account (Figs. 2-4A; Pars. 76, 101-104, 145) of Johri in order to authenticating the identity of the user at the POS device by any of displaying an image of the user at the POS device for visual confirmation by an operator of the POS device and processing biometric data provided by the image data (Raj, Par. 284) and to employ multi-factor authentication (using something user has, something user knows and something user is) to complete a transaction requiring the user have his cellphone, know their personal key/answer etc., and be the person (whose name/picture appears on the POS) to authenticate their identity of Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Yopp et al. (US 2014/0330659): Yopp discloses receiving an input of a challenge response to the displayed challenge provided by the particular user; displaying, to the merchant system operator, one or more user accounts of the plurality of user accounts that are associated with the received challenge response; receiving an input providing a selection of a particular user account from the one or more user accounts (Figs. 1-14; Pars. 28-29, 63, 96-98).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685